Citation Nr: 1003283	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to herbicide exposure or 
to a service-connected cerebrovascular accident.

4.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied the benefits sought on appeal.

In August 2009, the Veteran testified before the Board via 
video conference.  At that hearing, the Veteran raised a new 
claim of entitlement to service connection for tinnitus.  As 
that claim has not been developed for appellate review, the 
Board refers it to the RO for appropriate action.

The issues of entitlement to service connection for a 
bilateral foot disability and a compensable rating for 
hypertension are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a February 1988 rating 
decision that denied service connection for hearing loss.

2.  Evidence submitted since the February 1988 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran's current level of hearing loss in the right 
ear does not meet the criteria to constitute a disability for 
VA purposes under the provisions of 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  The February 1988 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for right ear hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2006 and April 2007, prior to and after the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim for service connection.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in April 2006 and April 2007 should his service 
connection claim be granted.  It is therefore inherent in the 
claim that the Veteran had actual knowledge of the rating 
element of an increased rating claim.
Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the Veteran's claim for service 
connection for right ear hearing loss, the Veteran was 
afforded VA examinations in September 1987 and October 2007.  
While the examiners failed to comment on the functional 
effects caused by the Veteran's hearing loss, the Board finds 
that the examinations are adequate for VA purposes and that 
VA is not obligated to provide a third examination in this 
case because the evidence does not establish the presence of 
any current right ear hearing loss disability for VA 
purposes.  38 C.F.R. §§ 3.159(c)(4), 3.385 (2009); Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

New and Material Evidence

A February 1988 rating decision denied service connection for 
hearing loss.  Although the RO reopened the claims in a 
February 2008 statement of the case and has adjudicated the 
issue of entitlement to service connection on the merits, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
8 Vet. App. 1 (1995).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the February 2003 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in September 2005.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 1988 decision, the evidence 
consisted of the Veteran's service medical records and VA 
examinations dated in September 1987 and October 1987.  The 
RO denied the Veteran's claim based on the fact that a VA 
audiology examination revealed normal hearing in the right 
ear.

New evidence includes additional post-service treatment 
records, VA examinations, statements from the Veteran, and 
the Veteran's August 2009 testimony before the Board.  The 
new evidence also includes a January 2008 VA opinion that the 
Veteran's hearing loss is most likely caused by or a result 
of his military service as a pilot.  The Board finds that the 
evidence received since the last final decision is new and 
material evidence and raises a reasonable possibility of 
substantiating this claim because it addresses a previously 
unestablished fact, that the Veteran's right ear hearing loss 
is related to his service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for right ear hearing loss is reopened, 
and the appeal is granted to that extent only.

Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for organic diseases of the nervous system such as 
sensorineural hearing loss if manifest to a degree of 10 
percent or more within one year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for right ear hearing loss.  The medical 
evidence does not indicate that the Veteran currently has 
right ear hearing loss that is disabling for VA purposes.  
38 C.F.R. § 3.385 (2009).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).

The Veteran engaged in combat with the enemy during his 
service in Vietnam, as is shown by his military record and 
the awards and decorations he received during service.  As 
there is evidence that the Veteran participated in combat, he 
is presumed to have been exposed to acoustic trauma in 
service.  38 U.S.C.A. § 1154(b) (West 2002).  However, even 
if the Veteran was exposed to acoustic trauma in service, a 
nexus between his current disabilities and the in-service 
exposure to acoustic trauma must be shown.

The Veteran's service medical records include a June 1966 
report of medical history and March 1967 pre-flight 
examination that indicate that the Veteran had running ears 
in childhood and an ear block in February 1966 without any 
complications or sequelae.  Reports of examination dated in 
January 1982 and February 1983 reflect diagnoses of high 
frequency left ear hearing loss, but are void of any 
diagnosis of right ear hearing loss.  An October 1983 report 
reflects a diagnosis of high frequency right ear hearing loss 
since 1966 without progression and a December 1983 
aeromedical summary reflects a diagnosis of stable bilateral 
high frequency hearing loss.  However, while some of the 
audiological examinations during the Veteran's service 
diagnosed right ear hearing loss, all of the clinical 
findings revealed hearing that was normal by VA standards.  
38 C.F.R. § 3.385 (2009).

The Veteran was afforded a VA audiology examination in 
September 1987 that reflected normal hearing in the right 
ear.

The Veteran was afforded a VA audiology examination in 
October 2007.  While the claims file was unavailable, the 
Veteran presented copies of his service medical records.  The 
examiner noted that a July 1966 examination showed pure tone 
thresholds that indicated normal hearing bilaterally.  In 
October 1970, pure tone thresholds indicated normal hearing 
in the right ear.  In May 1978, pure tone thresholds 
indicated normal hearing in the right ear.  The Veteran 
presented a history of military noise exposure from aircraft, 
explosions, and small arms fire.  He reported occasional use 
of hearing protection devices and denied occupational or 
recreational noise exposure and a history of left ear 
infection one year ago.  On examination, pure tone air 
conduction thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 20, 20, 15, 20, and 30, 
respectively, with an average of 21 decibels and a speech 
recognition score of 94.  The Veteran was diagnosed with 
normal to mild sensorineural hearing loss in the right ear.

In a January 2008 addendum to the October 2007 VA audiology 
examination, the examiner indicated that the claims file was 
reviewed and that an Air Force hearing test in June 1966 
indicated normal hearing bilaterally.  Audiograms in March 
1967 and September 1969 indicated normal hearing in the right 
ear. Audiograms in December 1974, December 1975, and November 
1976 indicated normal hearing bilaterally, and normal hearing 
in the right ear in 1977.  A December 1986 audiogram showed 
mild high frequency sensorineural hearing loss at 6000 Hertz.  
The examiner opined that based on findings in the October 
2007 examination, the Veteran exhibited a mild high frequency 
sensorineural hearing loss in the right ear.  The rationale 
provided was that when a person was exposed to loud noise 
over a long period of time, symptoms of noise induced hearing 
loss increase gradually.  The examiner opined that based on 
the evidence, the noise exposure history, education, and 
clinical experience, it was the opinion of the examiner that 
the Veteran's bilateral hearing loss was most likely caused 
by or a result of his military service as a pilot.  Although 
the Veteran was noted to have a pre-existing hearing loss on 
entrance to service, there was substantial evidence of normal 
hearing one year prior to service and during active service.  
Furthermore, the Veteran experienced significant threshold 
shifts from 1967 to 1987 that had resulted in permanent 
impairment.

In the January 2008 addendum, the October 2007 examiner 
diagnosed the Veteran with a mild high frequency 
sensorineural hearing loss in the right ear and opined that 
his bilateral hearing loss is most likely caused by or a 
result of his military service as a pilot.  The examiner also 
inferred that the Veteran's right ear hearing loss underwent 
an increase in disability and was aggravated by his service 
by opining that the Veteran experienced significant threshold 
shifts between 1967 to 1987 that resulted in permanent 
impairment.  However, while the audiological findings 
indicate that the Veteran does have some hearing loss in the 
right ear that the examiner has opined is related to service, 
the Veteran's current level of hearing in the right ear is 
not disabling for VA purposes.  38 C.F.R. § 3.385 (2009).

The Board recognizes the Veteran's contention that he 
currently has right ear hearing loss that is related to his 
service.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As a layperson, however, he is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or 
an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6  Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10  Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent evidence that he currently 
suffers from right ear hearing loss that comports with VA 
requirements for consideration as a disability.  38 C.F.R. 
§ 3.385 (2009).

While the October 2007 VA examiner opined that the Veteran's 
right ear hearing loss is related to his service, the Board 
finds that there are no post-service medical records that 
demonstrate that the Veteran currently has a diagnosed right 
ear hearing loss that is disabling for VA purposes.  
38 C.F.R. § 3.385 (2009).  Thus, while the Veteran was 
diagnosed with right ear hearing loss on VA examination that 
was related to his service, the audiological findings do not 
satisfy the criteria for any right ear hearing loss to be 
considered a disability for VA purposes.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. § 1110 (West 2002).  In the absence 
of proof of a present disability, there can be no valid 
claim.  The Board's review of the record in this case shows 
no competent proof of present right ear hearing loss 
disability for VA purposes.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the absence of evidence showing a current level 
of hearing in the right ear that is disabling for VA 
purposes, service connection cannot be granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and service 
connection for right ear hearing loss is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims for a bilateral foot disability and 
hypertension.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

Additional treatment records may be outstanding.  The Board 
notes that the most recent VA medical records are dated in 
August 2009.  To aid in adjudication, any subsequent VA 
medical records should be obtained.  In addition, during the 
August 2009 hearing the Veteran testified that private MRI 
examinations of the spine that should be obtained.

The Veteran's service personnel records reflect service in 
Vietnam.  Thus, the Veteran is presumed to have been exposed 
to Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).

The Veteran claims that he currently has a bilateral foot 
disability that is either due to herbicide exposure during 
his service or related to his service-connected 
cerebrovascular accident.  The service medical records are 
void of findings, complaints, symptoms, a diagnosis of, or 
treatment for any bilateral foot disability.  Post-service 
treatment records include a May 2005 private report from a 
vascular surgeon that reflects complaints of bilateral leg 
numbness with standing suggestive of lumbar stenosis.  Air 
Force medical reports dated in July 2005 reflect diagnostic 
impressions of leg numbness with stocking distribution, most 
characteristic for peripheral polyneuropathy; exertional leg 
pain and numbness; and a history of Agent Orange exposure of 
unclear significance relative to the Veteran's neurological 
symptoms.

In January 2007, a private physician opined that there was 
consideration as to whether the Veteran's bilateral foot 
disability "could be Agent-Orange" related during his 
service in Vietnam and diagnosed him with neuropathy.  In 
September 2007, the Veteran was afforded a VA neurological 
disorders examination at which time he presented with a 
history of idiopathic peripheral neuropathy with an onset of 
2000.  He complained of a loss of sensation over his feet and 
ankles and was diagnosed with peripheral neuropathy, but an 
opinion was not provided.  In August 2007, a VA physician 
opined that there was uncertainty as to whether exposure to 
dioxin could cause peripheral neuropathy.  In December 2007, 
the Veteran was diagnosed with peripheral neuropathy of 
unclear etiology.  In February 2008, he was diagnosed with 
unspecified idiopathic peripheral neuropathy.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a bilateral foot disability during and after his 
service, he is not competent to diagnose or to relate any 
current bilateral foot disability to his active service, 
including herbicide exposure, or to his service-connected 
cerebrovascular accident.  Accordingly, the Board finds that 
a VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  The 
examiner on remand should specifically reconcile the opinion 
with the May 2005 and January 2007 private opinions, August 
2007 VA opinion, and any other opinions of record.

With respect to the Veteran's claim for a compensable rating 
for hypertension, the Veteran was afforded a VA hypertension 
examination in October 2007.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 
5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not necessarily stale, since it appears from 
the statements and medical evidence of record that the 
Veteran's hypertension may have worsened since the date of 
the latest examination, the Board finds that a new 
examination is in order.  Specifically, the Veteran has 
stated that he had two emergency room visits in December 
2008, subsequent to the last examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since August 2009.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private MRI examinations and any 
additional private treatment records 
identified by the Veteran.  All attempts 
to secure the records must be documented 
in the claims folder.

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
bilateral foot disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the May 2005 and January 2007 
private and August 2007 VA opinions.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current bilateral foot 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral foot disability was incurred in 
or aggravated by the Veteran's service, 
including exposure to herbicides during 
service?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a bilateral foot 
disability, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not 
(50 percent probability or more) that 
any bilateral foot disability is 
proximately due to or the result of any 
service-connected cerebrovascular 
accident or other service-connected 
disability?

(d)  Is it at least as likely as not 
(50 percent probability or more) that 
any bilateral foot disability has been 
aggravated by the Veteran's service-
connected cerebrovascular accident or 
other service-connected disability?

4.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected hypertension.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically state whether 
the Veteran's service-connected 
hypertension requires continuous 
medication for control.  In addition, the 
examiner should provide an opinion as to 
whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected hypertension.

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


